EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of the Schedule 13G (and any further amendment filed by them) with respect to the common stock, par value $0.01 per share, of Viasystems Group, Inc., a Delaware corporation. Date: July 1, 2013 HICKS, MUSE FUND III INCORPORATED By: /s/ William Neisel Name: William Neisel Title: Treasurer HICKS MUSE GP PARTNERS III, L.P. By: Hicks, Muse Fund III Incorporated, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HM3/GP PARTNERS, L.P. By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks, Muse Fund III Incorporated, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HICKS, MUSE, TATE & FURST EQUITY FUND III,L.P. By: HM3/GP Partners, L.P., its general partner By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks, Muse Fund III Incorporated, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HM3 COINVESTORS, L.P. By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks, Muse Fund III Incorporated, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HICKS, MUSE (1999) FUND IV, LLC By: /s/ William Neisel Name: William Neisel Title: Treasurer HICKS, MUSE GP (1999) PARTNERS IV, L.P. By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HM4/GP (1999) PARTNERS, L.P. By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HMTF EQUITY FUND IV (1999), L.P. By: HM4/GP (1999) Partners, L.P., its general partner By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HMTF PRIVATE EQUITY FUND IV (1999), L.P. By: HM4/GP (1999) Partners, L.P., its general partner By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HM 4-P (1999) COINVESTORS, L.P. By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HM 4-EQ (1999) COINVESTORS, L.P. By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HM FUND IV CAYMAN, LLC By: /s/ William Neisel Name: William Neisel Title: Treasurer HM GP PARTNERS IV CAYMAN, L.P. By: HM Fund IV Cayman, LLC, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HM EQUITY FUND IV/GP PARTNERS (1999), C.V. By: HM GP Partners IV Cayman, L.P., its general partner By: HM Fund IV Cayman, LLC, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer HICKS, MUSE, PG-IV (1999), C.V. By: HM Equity Fund IV/GP Partners (1999), C.V., its general partner By: HM GP Partners IV Cayman, L.P., its general partner By: HM Fund IV Cayman, LLC, its general partner By: /s/ William Neisel Name: William Neisel Title: Treasurer EDWARD HERRING /s/ EDWARD HERRING JOHN R. MUSE /s/ JOHN R. MUSE ANDREW S. ROSEN /s/ ANDREW S. ROSEN
